Title: Commissioners of the Sinking Fund to the Speaker of the House of Representatives, 25 February 1793
From: Commissioners of the Sinking Fund
To: House of Representatives



Sir
Philadelphia, February 25, 1793.

In pursuance of a resolution of the House of Representatives, bearing date the 19th day of this instant, we lay before them a Copy of the Journal of our Board, and a statement of the purchases made since our last Report to Congress. We have the honor, Sir, to be Your most obedient Servants.

John Adams
 Th: Jefferson
 Alexander Hamilton
 Edm: Randolph

